SILVERMANACAMPORA LLP
Attorneys for the Debtor
100 Jericho Quadrangle-Suite 300
Jericho, New York 11753
Anthony C. Acampora
Brian Powers

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                         Chapter 7
    SCOTT WIENER,                                                        Case No.: 18-13042 (JLG)
                                       Debtor.
----------------------------------------------------------x

                            DECLARATION OF BRIAN POWERS IN
                SUPPORT OF MOTION TO WITHDRAW AS COUNSEL TO THE DEBTOR

BRIAN POWERS, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury:

           1.       I      am     an     associate        of   the   firm     of    SilvermanAcampora           LLP

(“SilvermanAcampora”), with offices located at 100 Jericho Quadrangle, Suite 300, Jericho,

New York 11753. I am duly admitted to practice law before this Court and the courts of the State

of New York.

           2.           I submit this declaration (the “Declaration”) in further support of the motion (the

“Motion”)1 of SilvermanAcampora for an order authorizing SilvermanAcampora to withdraw as

counsel of record for Scott Wiener, the above-referenced chapter 7 debtor (the “Debtor”) in his

chapter 7 bankruptcy proceeding.

           3.           In an attempt to spare the Debtor from SilvermanAcampora laying out the details

of the breakdown of the attorney-client relationship, as well as to preserve applicable attorney-

client privileges, SilvermanAcampora initially filed the Motion to withdraw solely based upon the

Debtor’s termination of SilvermanAcampora as his counsel.                          The Debtor’s termination of

SilvermanAcampora occurred via telephone call on February 27, 2019, with both myself and

Anthony Acampora, the Partner-in-Charge of SilvermanAcampora (the “February 27 Call”).




1
    Capitalized terms used but not otherwise defined herein shall have the same meanings given to them in the Motion.



                                                                                          BPOWERS/2291947.1/067700
         4.        During the February 27 Call, the Debtor repeatedly used vulgar language

towards myself and Mr. Acampora, which on more than one occasion became so abusive that

we were forced to hang up the phone. Each time that we hung up the phone, the Debtor

immediately called back and continued his tirade. During the February 27 Call, the Debtor also

threatened to file a legal action against SilvermanAcampora, and on several occasions

threatened to report me, personally, to the Grievance Committee of the Office of Court

Administration.

         5.        Shortly after the February 27 Call, during which the Debtor terminated the

services of SilvermanAcampora, the Debtor sent me an e-mail which, among other things,

confirmed that SilvermanAcampora no longer represented the Debtor.2 As required by the New

York Rules of Professional Conduct, because SilvermanAcampora was discharged as counsel,

SilvermanAcampora filed the Motion later that day. Additionally, as requested by the Debtor on

the February 27 Call, SilvermanAcampora provided the Debtor with the contact information for

the Trustee’s counsel and authorized the Trustee’s counsel to speak directly with the Debtor.

         6.        On March 7, 2019, the Debtor sent me an e-mail which confirmed that he

intended to file a grievance against me with the Office of Court Administration, and also stating

that he would not do so if SilvermanAcampora handled a certain legal matter for him. I replied

to the Debtor’s e-mail by stating that, because the Debtor discharged SilvermanAcampora as

his counsel and the Motion was scheduled for presentment before the Court six (6) days later,

that SilvermanAcampora could not assist the Debtor with the matter. Later that day, the Debtor

replied by e-mail that based upon my correspondence, he would be opposing the Motion and

would “add that to [his] ethics complaint against” me.




2
  In order to preserve attorney-client privilege, the e-mails referenced in this Declaration have not been filed with the
Court. However, SilvermanAcampora has served the Debtor with copies of all referenced e-mails concurrently with
this Declaration, and the e-mails are available for in camera inspection by the Court.



                                                                                            BPOWERS/2291947.1/067700
       7.      At all times during SilvermanAcampora’s representation of the Debtor, including

on the February 27 Call, both I and other SilvermanAcampora attorneys have acted in a

professional, respectful manner towards the Debtor.        Unfortunately, however, due to the

Debtor’s    conduct     as   described   herein,   the   attorney-client   relationship   between

SilvermanAcampora and the Debtor has irretrievably broken down and SilvermanAcampora can

no longer continue to represent the Debtor in accordance with the New York Rules of

Professional Conduct.

Dated: Jericho, New York
       May 10, 2019

                                                    SILVERMANACAMPORA LLP
                                                    Attorneys for the Debtor


                                             By:    s/ Brian Powers
                                                    Brian Powers
                                                    Member of the Firm
                                                    100 Jericho Quadrangle, Suite 300
                                                    Jericho, New York 11753
                                                    (516) 479-6300




                                                                           BPOWERS/2291947.1/067700
